

Exhibit 10.1
 
Loan Agreement entered into on September 20, 2011, by and between Move, Inc. and
Bank of America, N.A.
 
LOAN AGREEMENT
 
     This Loan Agreement (this “Agreement”) dated as of September 20, 2011, is
between BANK OF AMERICA, N.A. (the “Bank”) and MOVE, INC., a Delaware
corporation (the “Borrower”).
 
     1. LINE OF CREDIT AMOUNT AND TERMS
 
          1.1 Line of Credit Amount.
 
               (a) During the availability period described below, the Bank will
provide a line of credit to the Borrower. The amount of the line of credit (the
"Commitment") is Twenty Million Dollars ($20,000,000.00).
 
               (b) This is a revolving line of credit. During the availability
period, the Borrower may (i) make borrowings of principal in such amounts as it
requests from time to time, so long as the principal outstanding does not exceed
the Commitment, and (ii) repay outstanding principal in such amounts as it
wishes from time to time, so long as it repays all outstanding principal by the
Expiration Date.
 
               (c) The Borrower agrees not to permit the principal balance
outstanding to exceed the Commitment. If the Borrower exceeds this limit, the
Borrower will immediately pay the excess to the Bank upon the Bank's demand.
 
          1.2 Availability Period. This line of credit is available between the
date of this Agreement and August 31, 2013, or such earlier date as the
availability may terminate as provided in this Agreement (the "Expiration
Date").
 
          1.3 Repayment Terms.
 
               (a) Except to the extent an optional interest rate applies (in
which case Section 2.1 will apply), the Borrower will pay interest monthly, in
arrears, commencing on October 1, 2011 (relating to any principal outstanding
hereunder, from the Closing Date (as hereinafter defined) through September 30,
2011), and then on the same day of each month thereafter during which there is
any principal outstanding hereunder, until payment in full of any principal
outstanding under this Agreement.
 
               (b) The Borrower will repay in full any principal, interest or
other charges outstanding under this facility no later than the Expiration Date.
 
          1.4 Interest Rate.
 
               (a) The interest rate is a rate per year equal to the BBA LIBOR
Daily Floating Rate plus 250 basis points.
 
1
 

--------------------------------------------------------------------------------

 

               (b) The BBA LIBOR Daily Floating Rate is a fluctuating rate of
interest equal to the rate per annum equal to the British Bankers Association
LIBOR Rate ("BBA LIBOR") as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Bank from
time to time) as determined for each banking day at approximately 11:00 a.m.
London time two (2) London Banking Days prior to the date in question, for U.S.
Dollar deposit (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in the Bank's sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. If such rate is not available at such time for any reason, then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A "London Banking Day" is a day on which banks
in London are open for business and dealing in offshore dollars.
 
          1.5 Optional Interest Rate. Instead of the interest rate based on the
BBA LIBOR Daily Floating Rate, the Borrower may elect the optional interest rate
listed below during interest periods designated pursuant to Section 2.2(a)
below. The optional interest rate shall be subject to the terms and conditions
described later in this Agreement. Any principal amount bearing interest at an
optional rate under this Agreement is referred to as a “Portion,” and each
interest period designated pursuant to Section 2.2(a) for such Portion is
referred to as an "Interest Period". The following optional interest rate is
available:
 
               (a) the LIBOR Rate plus 250 basis points.
 
          1.6 Termination or Reduction of Commitment. The Borrower may, upon
written notice to the Bank, terminate the Commitment, or from time to time
permanently reduce the Commitment; provided that (a) any such notice shall be
received by the Bank not later than 8:00 a.m. five (5) business days prior to
the date of termination or reduction, (b) if the Commitment is terminated in
full, Borrower shall pay on the effective date of termination all outstanding
principal, accrued interest, and any prepayment fees due on any LIBOR Rate
Portions, (c) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (d) the
Borrower shall not reduce the Commitment if after giving effect thereto and to
any concurrent prepayments hereunder, the principal amount outstanding would
exceed the Commitment. All fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination. Upon the effective date of termination of the Commitment as herein
provided, this Agreement shall terminate, except for any expense reimbursement
and indemnification provisions set forth in this Agreement which survive the
cancellation and termination of this Agreement.
 
     2. OPTIONAL INTEREST RATES
 
          2.1 Optional Rates. Each optional interest rate is a rate per year.
Interest on the outstanding principal amount with respect to each Portion under
this line of credit will be paid in arrears on each Interest Payment Date.
"Interest Payment Date" means, with respect to each outstanding Portion, the
last day of each Interest Period applicable to such Portion and the Expiration
Date; provided, however, that if any Interest Period exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates. At the end of any Interest
Period, the interest rate for the applicable Portion, to the extent not repaid,
will revert to the rate specified in Section 1.4 hereof, unless the Borrower has
designated another Interest Period pursuant to Section 2.2(a) during which the
optional interest rate will apply for the Portion. No Portion will be converted
to a different interest rate during the applicable Interest Period. Upon the
occurrence of an Event of Default under this Agreement, the Bank may terminate
the availability of optional interest rates for interest periods commencing
after the Event of Default occurs. 
 
2
 

--------------------------------------------------------------------------------

 

          2.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the
following terms and requirements:
 
               (a) The Interest Period during which the LIBOR Rate will be in
effect will be one (1), two (2), three (3), six (6), or nine (9)months, as
selected by Borrower at the time of its applicable election, if any, of the
LIBOR Rate, but in no event shall any Interest Period extend beyond the
Expiration Date. The first day of the Interest Period must be a day other than a
Saturday or a Sunday on which the Bank is open for business in New York and
London and dealing in offshore dollars (a “LIBOR Banking Day”). The last day of
the Interest Period and the actual number of days during the Interest Period
will be determined by the Bank using the practices of the London inter-bank
market.
 
               (b) Each LIBOR Rate Portion will be for an amount not less than
One Hundred Thousand Dollars ($100,000).
 
               (c) The “LIBOR Rate” means the interest rate determined by the
following formula. (All amounts in the calculation will be determined by the
Bank as of the first day of the Interest Period.)
 

LIBOR Rate =      London Inter-Bank Offered Rate   (1.00 - Reserve Percentage)


          Where,
 
                    (i) "London Inter-Bank Offered Rate" means, for any
applicable Interest Period, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Bank from time to time) at approximately 11:00 a.m. London time two (2) London
Banking Days before the commencement of the Interest Period, for U.S. Dollar
deposits (for delivery on the first day of such interest period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the rate for that Interest Period will be determined by
such alternate method as reasonably selected by the Bank. A “London Banking Day”
is a day on which the Bank’s London Banking Center is open for business and
dealing in offshore dollars; and
 
                    (ii) “Reserve Percentage” means the total of the maximum
reserve percentages for determining the reserves to be maintained by member
banks of the Federal Reserve System for Eurocurrency Liabilities, as defined in
Federal Reserve Board Regulation D, rounded upward to the nearest 1/100 of one
percent. The percentage will be expressed as a decimal, and will include, but
not be limited to, marginal, emergency, supplemental, special, and other reserve
percentages.
 
3
 

--------------------------------------------------------------------------------

 

               (d) The Borrower shall irrevocably request a LIBOR Rate Portion
no later than 12:00 noon California time on the LIBOR Banking Day preceding the
day on which the London Inter-Bank Offered Rate will be set, as specified above.
For example, if there are no intervening holidays or weekend days in any of the
relevant locations, the request must be made at least three days before the
LIBOR Rate takes effect.
 
               (e) Each prepayment of a LIBOR Rate Portion, whether voluntary,
by reason of acceleration or otherwise, will be accompanied by the amount of
accrued interest on the amount prepaid and a prepayment fee as described below.
A “prepayment” is a payment of an amount on a date earlier than the scheduled
payment date for such amount as required by this Agreement.
 
               (f) The prepayment fee shall be in an amount sufficient to
compensate the Bank for any loss, cost or expense incurred by it as a result of
the prepayment, including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Portion or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by the Bank in connection with the foregoing. For
purposes of this paragraph, the Bank shall be deemed to have funded each Portion
by a matching deposit or other borrowing in the applicable interbank market,
whether or not such Portion was in fact so funded.
 
               (g) The Bank will have no obligation to accept an election for a
LIBOR Rate Portion if any of the following described events has occurred and is
continuing:
 
                    (i) Dollar deposits in the principal amount, and for periods
equal to the interest period, of a LIBOR Rate Portion are not available in the
London inter-bank market; or
 
                    (ii) the LIBOR Rate does not accurately reflect the cost of
a LIBOR Rate Portion.
 
     3. FEES AND EXPENSES
 
          3.1 Fee.
 
               (a) Unused Commitment Fee. The Borrower agrees to pay a fee on
any difference between the Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period. The fee will be calculated at 0.2% per year. The fee is due on November
30, 2011 and on the last day of each quarter thereafter.
 
               (b) Annual Fee. The Borrower agrees to pay to the Bank an annual
fee in an amount equal to 0.5% of the Commitment ("Annual Fee"), if Borrower
fails to maintain an Aggregate Average Deposit Balance with the Bank of at least
Thirty Five Million Dollars ($35,000,000.00). The Annual Fee is payable within
thirty (30) days of each anniversary date of the Closing Date (as hereinafter
defined). "Aggregate Average Deposit Balance" means, as determined annually on
the anniversary of the Closing Date ("Calculation Date"), the sum of the average
aggregate monthly balance of the demand deposit account, concentration account
and investment accounts for the twelve months immediately prior to the
Calculation Date, divided by twelve. 
 
4
 

--------------------------------------------------------------------------------

 

               (c) Waiver Fee. If the Bank, at its discretion, agrees to waive
or amend any terms of this Agreement, the Borrower will, at the Bank's option,
pay the Bank a fee for each waiver or amendment requested in writing by an
Authorized Individual of the Borrower in an amount advised to the Borrower in
writing by the Bank at the time the Borrower requests the waiver or amendment.
Borrower shall have three business days after receiving such advisory to
withdraw such request. Nothing in this paragraph shall imply that the Bank is
obligated to agree to any waiver or amendment requested by the Borrower. The
Bank may impose additional requirements as a condition to any waiver or
amendment.
 
               (d) Intentionally Omitted.
 
          3.2 Expenses. Except as provided for in Section 3.3(a) hereof and in
Exhibit A hereto, the Bank, and not the Borrower, shall be responsible for any
and all Borrower expenses it incurs in connection with the preparation of this
Agreement, including, but not limited to, filing, recording and search fees,
appraisal fees, title report fees, and documentation fees.
 
          3.3 Reimbursement Costs.
 
               (a) The Borrower agrees to reimburse the Bank for any expenses it
incurs in the preparation of this Agreement and any agreement or instrument
required by this Agreement up to a maximum of Five Thousand Dollars ($5,000.00).
Expenses include, but are not limited to, reasonable attorneys' fees, including
any allocated costs of the Bank's in-house counsel to the extent permitted by
applicable law.
 
               (b) The Borrower agrees to reimburse the Bank for the cost of
periodic field examinations of the Borrower’s books, records and collateral, and
appraisals of the collateral, at such intervals as the Bank may reasonably
require; provided, however, so long as no Event of Default exists, Bank agrees
(i) to provide two business days advance notice to Borrower, and (ii) to conduct
examinations during normal business hours. The actions described in this
paragraph may be performed by employees of the Bank or by independent
appraisers.
 
     4. DISBURSEMENTS, PAYMENTS AND COSTS
 
          4.1 Disbursements and Payments.
 
               (a) Each payment by the Borrower will be made in U.S. Dollars and
immediately available funds by debit to a deposit account, as described in
Section 4.3 of this Agreement or by another deposit account otherwise authorized
by the Borrower. For payments not made by direct debit, payments will be made by
mail to the address shown on the Borrower’s statement or at one of the Bank’s
banking centers in the United States, or by such other method as may be
permitted by the Bank.
 
               (b) The Bank shall honor instructions for advances or repayments
given by any one of the following officers of Borrower (each an "Authorized
Individual" and collectively, the "Authorized Individuals") and not others:
Borrower's Chief Executive Officer; its Chief Financial Officer; its Chief
Accounting Officer; its General Counsel; or such other officers of Borrower
designated by one of the foregoing in a written notice to Bank provided in
accordance with the "Notices" Section hereof. 
 
5
 

--------------------------------------------------------------------------------

 

               (c) For any payment under this Agreement made by debit to a
deposit account, the Borrower will maintain sufficient immediately available
funds in the deposit account to cover each debit. If there are insufficient
immediately available funds in the deposit account on the date the Bank enters
any such debit authorized by this Agreement, the Bank may reverse the debit.
 
               (d) Each disbursement by the Bank and each payment by the
Borrower will be evidenced by records kept by the Bank. In addition, the Bank
may, at its discretion, require the Borrower to sign one or more promissory
notes.
 
               (e) Prior to the date each payment of principal and interest and
any fees from the Borrower becomes due (the “Due Date”), the Bank will mail to
the Borrower a statement of the amounts that will be due on that Due Date (the
“Billed Amount”). The calculations in the bill will be made on the assumption
that no new extensions of credit or payments will be made between the date of
the billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the “Accrued Amount”), the discrepancy will be treated as
follows:
 
                    (i) If the Billed Amount is less than the Accrued Amount,
the Billed Amount for the following Due Date will be increased by the amount of
the discrepancy. The Borrower will not be in default by reason of any such
discrepancy.
 
                    (ii) If the Billed Amount is more than the Accrued Amount,
the Billed Amount for the following Due Date will be decreased by the amount of
the discrepancy.
 
          Regardless of any such discrepancy, interest will continue to accrue
based on the actual amount of principal outstanding without compounding. The
Bank will not pay the Borrower interest on any overpayment.
 
          4.2 Telephone and Telefax Authorization.
 
               (a) The Bank may honor telephone or telefax instructions for
advances or repayments given, or purported to be given, by any one of the
Authorized Individuals.
 
               (b) Advances will be deposited in such Borrower’s accounts with
the Bank as designated in writing (or otherwise in accordance with the "Notices"
Section hereof) by the Borrower.
 
               (c) The Borrower will indemnify and hold the Bank harmless from
all liability, loss, and costs in connection with any act resulting from
telephone or telefax instructions the Bank reasonably believes are made by any
individual authorized by the Borrower to give such instructions. This paragraph
will survive this Agreement’s termination, and will benefit the Bank and its
officers, employees, and agents.
 
6
 

--------------------------------------------------------------------------------

 

          4.3 Direct Debit.
 
               (a) The Borrower agrees that on the Due Date the Bank will debit
the Billed Amount from deposit account number 1459-0-35070 owned by the
Borrower, or such other of Borrower’s accounts with the Bank as designated in
writing by the Borrower (the “Designated Account”).
 
               (b) The Borrower may terminate this direct debit arrangements at
any time by sending written notice to the Bank or at the address specified at
the end of this Agreement.
 
          4.4 Banking Days. Unless otherwise provided in this Agreement, a
banking day is a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed, in the state
where the Bank’s lending office is located, and, if such day relates to amounts
bearing interest at an offshore rate (if any), means any such day on which
dealings in dollar deposits are conducted among banks in the offshore dollar
interbank market. All payments and disbursements which would be due on a day
which is not a banking day will be due on the next banking day. All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.
 
          4.5 Taxes. If any payments to the Bank under this Agreement are made
from outside the United States, the Borrower will not deduct any foreign taxes
from any payments it makes to the Bank. If any such foreign taxes are imposed on
any payments made by the Borrower (including payments under this paragraph), the
Borrower will pay the foreign taxes and will also pay to the Bank, at the time
interest is paid, any additional amount which the Bank specifies as necessary to
preserve the after-tax yield the Bank would have received if such foreign taxes
had not been imposed. The Borrower will confirm that it has paid the foreign
taxes by giving the Bank official tax receipts (or notarized copies) within
thirty (30) days after the due date.
 
          4.6 Interest Calculation. Except as otherwise stated in this
Agreement, all interest and fees, if any, will be computed on the basis of a
360-day year and the actual number of days elapsed. This results in more
interest or a higher fee than if a 365-day year is used. Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.
 
          4.7 Default Rate. Upon the occurrence of any default under this
Agreement, all amounts outstanding under this Agreement, including any interest,
fees, or costs which are not paid when due, will at the option of the Bank bear
interest at a rate which is four (4) percentage point(s) higher than the rate of
interest otherwise provided under this Agreement. This may result in compounding
of interest. This will not constitute a waiver of any default.
 
7
 

--------------------------------------------------------------------------------

 

     5. COLLATERAL AND OTHER SUPPORT
 
          5.1 Personal Property Collateral. 
 
               (a) The obligations of the Borrower to the Bank under this
Agreement shall be secured by all personal property now owned or owned in the
future by the Borrower and each Guarantor (except for Top Producer Systems
Company), including, but not limited to, goods, accounts, deposit accounts,
investment property, instruments, chattel paper, documents, letters of credit
rights, commercial tort claims and general intangibles, and if the collateral is
owned by a Guarantor, such collateral will also secure its guaranty, if so
indicated in the security agreement. The collateral is further defined in
security agreements executed by the owners of the collateral, in substantially
the form of Exhibit A ("Borrower Security Agreement") and Exhibit B ("Guarantor
Security Agreement") attached hereto.
 
               (b) The obligations of the Borrower to the Bank under this
Agreement shall be further secured by a pledge of all of the capital stock of
Borrower's current and future subsidiaries pursuant to the terms of a stock
pledge agreement, in substantially the form of Exhibit C ("Stock Pledge
Agreement") attached hereto, and by a pledge of all of the capital stock owned
by (i) Moves Sales, Inc., a Delaware corporation, (ii) Moving.com, Inc., a
Delaware corporation, (iii) RealSelect, Inc., a Delaware corporation, and (iv)
National New Homes Co., Inc., a Delaware corporation, in substantially the form
of Exhibit E, attached hereto ("Guarantor Stock Pledge Agreement"; and together
with the Stock Pledge Agreement at times hereinafter, individually and
collectively referred to as the "Stock Pledge Agreements").
 
          5.2 Guaranty. The obligations of the Borrower to the Bank under this
Agreement shall be guaranteed, pursuant to the terms of a continuing and
unconditional guaranty, in substantially the form of Exhibit D(“Guaranty”),
executed by each of the following subsidiaries of the Borrower: (i) Home
Builder.com (Delaware), Inc., a Delaware corporation, (ii) Move Sales, Inc., a
Delaware corporation, (iii) Moving.com, Inc., a Delaware corporation, (iv)
National New Homes Co., Inc., a Delaware corporation, (v) RealSelect, Inc., a
Delaware corporation, (vi) The Enterprise of America, Ltd., a Wisconsin
corporation, (vii) Homestore, Inc., a Delaware corporation, (viii) Threewide
Corporation, a Delaware corporation, (ix) Welcome Wagon International, Inc., a
New York corporation, and (x) Top Producer Systems Company, a ULC corporation
organized under the laws of the Province of Nova Scotia, Canada ("TPSC"). The
subsidiaries listed in (i) through (x) are individually and collectively, the
"Guarantor." Borrower has advised the Bank of its intent to dissolve those
Guarantors identified in (iv), (vi) and (ix) on or before August 31, 2012. So
long as no Event of Default exists, no consent of the Bank to the dissolution of
such Guarantors is required and, upon Borrower's delivery of filed copies of the
documents evidencing each such dissolution, Bank agrees to release the guaranty
of the dissolved entity.
 
     6. CONDITIONS
 
          6.1 The Bank must receive the following items, executed and
acknowledged as appropriate, all in form and substance acceptable to Bank, on or
before September 20, 2011 (the "Closing Date") before it is required to extend
any credit to the Borrower under this Agreement:
 
               (a) This Agreement.
 
               (b) A Security Agreement executed by the Borrower and each
Guarantor (except TPSC).
 
8
 

--------------------------------------------------------------------------------

 

               (c) A Stock Pledge Agreement executed by each pledgor.
 
               (d) A Guaranty executed by each Guarantor.
 
               (e) If required by the Bank, evidence of insurance coverage as
required under this Agreement or otherwise by the Bank in writing.
 
               (f) An executed copy of the Operating Agreement dated as of
November 26, 1996, as amended, between RealSelect, Inc. and Realtors
Information, Inc., and, if required by Bank, copies of any other material
contracts between the Borrower and third parties; the Bank acknowledges,
however, that the conditions of this Section 6.1 (f) have already been satisfied
with respect to such Operating Agreement and also as to such other material
contracts as are or have been filed with the SEC as part of or in connection
with a Form 10-K, 10-Q, 8-K or such other public filing with the SEC by the
Borrower.
 
               (g) Evidence of the Borrower’s and each Guarantor’s due formation
and good standing, as well as evidence that the execution, delivery and
performance by the Borrower and each Guarantor of this Agreement and any
instrument or agreement required under this Agreement have been duly authorized.
 
               (h) Payment of all fees required under Article 2.
 
               (i) Such other documents, information and other assurances as the
Bank may reasonably require.
 
          6.2 Notwithstanding any other provision of this Agreement, or any
documents executed in connection therewith, Bank shall be under no obligation to
advance any amounts to Borrower, or otherwise perform under the terms of this
Agreement, or any documents executed in connection therewith, unless and until
it receives all original stock certificates pledged by Borrower, Move Sales,
Inc., Moving.com, Inc.,RealSelect, Inc., and National New Homes Co., pursuant to
the Stock Pledge Agreements executed concurrently herewith, and together with
stock powers executed in blank, all in the form and content satisfactory to
Bank, in its sole and absolute discretion.
 
     7. REPRESENTATIONS AND WARRANTIES
 
When the Borrower signs this Agreement, the Borrower makes the following
representations and warranties, subject to the written disclosure letter
delivered by the Borrower to the Bank in connection with the execution and
delivery of this Agreement (the "Borrower Disclosure"), substantially in the
form of Exhibit F. Each request for an extension of credit constitutes a renewal
of these representations and warranties as of the date of the request, subject
to the Borrower Disclosure (or an amendment or addendum thereto then provided by
Borrower and accepted by Bank).
 
          7.1 Formation; Authority. The Borrower is a corporation duly formed
and existing under the laws of the State of Delaware. The Borrower is authorized
to execute, deliver and perform its obligations under this Agreement and any
instrument or agreement required under this Agreement.
 
9
 

--------------------------------------------------------------------------------

 

          7.2 Enforceable Agreement. This Agreement is a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and any instrument or agreement required hereunder.
When executed and delivered, will be similarly legal, valid, binding and
enforceable.
 
          7.3 Compliance With Law. To the best of Borrower's knowledge, the
Borrower complies in all material respects with all applicable laws,
regulations, or ordinances. The Borrower has not received any notices of
material violations of any applicable laws, regulations, or ordinances. There
are no claims, actions, proceedings or investigations pending or threatened
against the Borrower except for those previously disclosed by the Borrower to
the Bank in writing.
 
          7.4 No Conflicts. To the best of Borrower’s knowledge, this Agreement
does not conflict with any law, agreement, or obligation by which the Borrower
is bound.
 
          7.5 Financial Information. All financial and other information that
has been or will be supplied to the Bank is sufficiently complete to give the
Bank accurate knowledge of the financial condition, on a consolidated basis of
the Borrower and Guarantor, and any subsidiaries of Borrower, including all
material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower, Guarantor and the subsidiaries of the Borrower on a
consolidated basis.
 
          7.6 Lawsuits. There is no lawsuit, tax claim or other dispute pending
or threatened against the Borrower which, if lost, would materially impair the
Borrower’s financial condition or ability to repay the loan, except as have been
disclosed in writing to the Bank.
 
          7.7 Other Obligations. To the best of Borrower’s knowledge, the
Borrower is not in default on any obligation for borrowed money, any purchase
money obligation or any other material lease, commitment, contract, instrument
or obligation.
 
          7.8 Borrower Not a “Foreign Person”. The Borrower is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986, as amended from time to time.
 
          7.9 Tax Matters. To the best of Borrower’s knowledge, the Borrower has
no knowledge of any pending assessments or adjustments of its income tax for any
year and all taxes due have been paid, except as have been disclosed in writing
to the Bank.
 
          7.10 Disclosure to Guarantor and/or Third Parties. Before the
Guarantor became obligated in connection with the loan, including as of the
execution of this Agreement and delivery of the Borrower Disclosure, the
Borrower made full disclosure to the Guarantor regarding the Borrower’s
financial condition and business operations, and all other circumstances,
materially bearing upon the Borrower’s ability to pay and perform its
obligations under this Agreement.
 
10
 

--------------------------------------------------------------------------------

 

          7.11 Ownership of Collateral. All collateral required by this
Agreement is owned by the grantor of the security interest free of any title
defects or any liens or interests of others, except Permitted Liens (as
hereinafter defined).
 
          7.12 No Event of Default. To the best of Borrower’s knowledge, there
is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.
 
          7.13 Insurance. The Borrower has obtained, and maintained in effect,
the insurance coverage required in the “Covenants” section of this Agreement.
 
As used in this Agreement, "To the best of Borrower’s knowledge" means to the
actual knowledge of the Authorized Individuals.
 
     8. COVENANTS
 
     The Borrower agrees, so long as credit is available under this Agreement
and until the Bank is repaid in full:
 
          8.1 Use of Proceeds. To use the proceeds of the Commitment for working
capital and any other business or corporate purposes.
 
          8.2 Financial and Other Information. To provide the following
financial information and statements in form and content acceptable to the Bank,
and such additional information as reasonably requested by the Bank from time to
time. The Bank reserves the right, upon written notice to the Borrower, to
require the Borrower to deliver financial information and statements to the Bank
more frequently than otherwise provided below, and to use such additional
information and statements to measure any applicable financial covenants in this
Agreement. The financial information specified below that is included in any
report filed by the Borrower with the SEC shall be deemed to have been provided
by Borrower.
 
               (a) Within 90 days of each fiscal year end, the annual financial
statements of the Borrower. These financial statements must be audited (with an
opinion satisfactory to the Bank) by a Certified Public Accountant acceptable to
the Bank. These financial statements shall be prepared on a consolidated and
consolidating basis. An opinion substantially the same as that given by
Borrower's independent auditor in its Form 10-K for 2010 shall be deemed
acceptable to the Bank.
 
               (b) Within 45 days after each period's end (except the last
period in each fiscal year) quarterly financial statements of Borrower certified
and dated by an authorized financial officer. These financial statements may be
company-prepared. These financial statements shall be prepared on a consolidated
and consolidating basis.
 
               (c) Within 90 days after each fiscal year end, an annual budget
for the current fiscal year. This budget may be company-prepared.
 
11
 

--------------------------------------------------------------------------------

 

               (d) Within 90 days of the end of each fiscal year and within 45
days of the end of each quarter, a compliance certificate of the Borrower,
substantially in the form of Exhibit G, signed by an authorized financial
officer and setting forth (i) the information and computations (in sufficient
detail) to establish compliance with all financial covenants at the end of the
period covered by the financial statements then being furnished and (ii) whether
there existed as of the date of such financial statements and whether there
exists as of the date of the certificate, any default under this Agreement
applicable to the party submitting the information and, if any such default
exists, specifying the nature thereof and the action the party is taking and
proposes to take with respect thereto.
 
               (e) Promptly, upon the Bank’s request, such other books, records,
statements, budgets, forecasts or reports as to the Borrower and its
subsidiaries as the Bank may reasonably request.
 
          8.3 Tangible Net Worth. To maintain on a consolidated basis Tangible
Net Worth equal to at least Fifty Million Dollars ($50,000,000.00).
 
               “Tangible Net Worth” means the value of total assets (including
leaseholds and leasehold improvements and reserves against assets but excluding
goodwill, patents, trademarks, trade names, organization expense, unamortized
debt discount and expense, capitalized or deferred research and development
costs, deferred marketing expenses, and other like intangibles, and monies due
from affiliates, officers, directors, employees, shareholders, members or
managers of Borrower and its subsidiaries) less total liabilities, including but
not limited to accrued and deferred income taxes, but excluding the non-current
portion of Subordinated Liabilities.
 
               “Subordinated Liabilities” means liabilities subordinated to the
Borrower’s obligations to the Bank in a manner acceptable to the Bank in its
sole discretion.
 
          8.4 Quick Ratio. To maintain on a consolidated basis a Quick Ratio of
at least 1.50:1.0. “Quick Ratio” means the ratio of (i) the sum of (a) cash and
cash equivalents, and (b) accounts receivable, to (ii) total current
liabilities, which shall include amounts outstanding under this Agreement.
 
          8.5 Adjusted EBITDA. To maintain on a consolidated basis Adjusted
EBITDA equal to at least Seventeen Million Dollars ($17,000,000.00).
 
               “Adjusted EBITDA” means, on a consolidated basis for the
twelve-month period then ended, earnings before interest, taxes, depreciation
and amortization, non-cash expenses, and amortization related to stock based
compensation and other non-cash charges minus the following to the extent
included in calculating such consolidated net income: Federal, state and local
tax credits and all non-cash items increasing consolidated net income.
 
               This ratio will be calculated at the end of each reporting period
for which the Bank requires financial statements from the Borrower, using the
results of the twelve-month period ended with that reporting period.
 
12
 

--------------------------------------------------------------------------------

 

          8.6 Notices. Upon the knowledge of the Borrower, the Borrower shall
promptly notify the Bank in writing of:
 
               (a) Any litigation affecting the Borrower where the amount
claimed is One Million Dollars ($1,000,000.00) or more;
 
               (b) Any material dispute between the Borrower and any government;
 
               (c) Any material adverse change in the Borrower’s business
condition (financial or otherwise), operations or properties;
 
               (d) Any Event of Default under this Agreement, or any event
which, with notice or lapse of time or both, would constitute an Event of
Default.
 
          8.7 Maintenance of Assets.
 
               (a) Not to sell, assign, lease, transfer or otherwise dispose of
any part of the Borrower’s business or any material part of the Borrower’s
assets except in the ordinary course of the Borrower’s business.
 
               (b) Not to sell, assign, lease, transfer or otherwise dispose of
any assets for less than fair market value, or enter into any agreement to do
so, excluding transactions involving assets of less than $1,000,000 in the
aggregate.
 
               (c) Not to enter into any sale and leaseback agreement covering
any of its fixed assets, excluding transactions involving assets of less than
$1,000,000 in the aggregate.
 
               (d) To use reasonable efforts to maintain and preserve all
rights, privileges, and franchises the Borrower now has which are of any
material value.
 
               (e) To make any repairs, renewals, or replacements reasonably
necessary and appropriate to keep the Borrower’s properties (meaning physical
plant and equipment) used in the ordinary course of its business in good working
condition.
 
          8.8 Other Liens. Not to create, assume, or allow any security interest
or lien (including judicial liens) on property the Borrower now or later owns,
except:
 
               (a) Liens in favor of the Bank.
 
               (b) Liens outstanding on the date of this Agreement disclosed in
writing to the Bank.
 
               (c) Permitted Liens.
 
"Permitted Liens" means and includes (i) liens for taxes, assessments and other
governmental charges due but not yet payable; (ii) landlord’s, warehouseman’s,
carrier’s, worker’s, vendor’s, mechanic’s and materialmen’s liens and similar
liens incurred in the ordinary course of business remaining undischarged for not
longer than 60 days from the filing thereof; (iii) liens in respect of pledges
or deposits under worker’s compensation laws, unemployment insurance or similar
legislation and in respect of pledges or deposits to secure bids, tenders,
contracts (other than contracts for the payment of money), leases or statutory
obligations, or in connection with surety, appeal and similar bonds incidental
to the conduct of litigation; (iv) security interests in property of the
Borrower, if the total principal amount of debt secured by such liens does not
exceed $1,000,000 at any one time.
 
13
 

--------------------------------------------------------------------------------

 

          8.9 Other Debts. Not to have outstanding or incur any direct or
contingent liabilities or capital lease obligations (other than those to the
Bank), or become liable for the liabilities of others, without the Bank’s
written consent. This does not prohibit:
 
               (a) Acquiring goods, supplies, services or merchandise on normal
trade terms.
 
               (b) Endorsing negotiable instruments received in the usual course
of business.
 
               (c) Obtaining surety bonds in the usual course of business.
 
               (d) (i) Operating leases in existence on the date of this
Agreement not in excess of $20,000,000 in the aggregate, covering Borrower's
existing facilities and equipment, including the renewal of such leases, and
(ii) additional operating leases not in excess of $1,000,000 at any one time.
 
               (e) Liabilities, lines of credit and capital leases in existence
on the date of this Agreement disclosed in writing to the Bank.
 
               (f) Additional liabilities not to exceed $1,000,000 at any one
time.
 
          8.10 Loans. Not to make any loans, advances or other extensions of
credit to any individual or entity, except for:
 
               (a) Existing extensions of credit disclosed to the Bank in
writing.
 
               (b) Extensions of credit to the Borrower’s current subsidiaries,
affiliates and related entities.
 
               (c) Extensions of credit in the nature of accounts receivable or
notes receivable arising from the sale or lease of goods or services in the
ordinary course of business to non-affiliated entities.
 
               (d) Extensions of credit in connection with the sale of assets
not in excess of 1,000,000 at any one time.
 
14
 

--------------------------------------------------------------------------------

 

          8.11 Dividends and Distributions. Not to declare or pay any dividends,
redemptions of stock or membership interests, distributions and withdrawals (as
applicable) to its owners, except:
 
               (a) Dividends payable in capital stock.
 
               (b) Stock repurchases pursuant to Borrower's $25,000,000 stock
repurchase program, and the redemption of Series B convertible preferred stock
in the amount of $48,156,000, and/or quarterly dividends related to the
preferred stock; provided that at the time of such repurchase, redemption, or
dividend (i) no Event of Default exists or would exist as a result of such
payment, (ii) Borrower shall provide evidence to the Bank of pro-forma
compliance with all covenants (excluding the Quick Ratio) under this Agreement
before and after effect to such payment, and (iii) the Quick Ratio is at least
0.25 times higher than required under Section 8.4 on a pro-forma basis after
giving effect to such payment. Notwithstanding the provisions of this clause
(b), the Borrower may pay mandatory dividends on the Series B convertible
preferred stock and the conditions set forth is this clause (b) shall not apply
to the payment of such mandatory dividends.
 
               (c) Notwithstanding clause (b), Borrower may redeem the Series B
convertible stock at its maturity on November 29, 2012 provided: (i) no Event of
Default exists or would exist as a result of such payment, and (ii) Borrower
provides evidence to the Bank of pro-forma compliance with all covenants under
this Agreement.
 
          8.12 Insurance.
 
               (a) General Business Insurance. To maintain insurance as is usual
for the business it is in.
 
               (b) Evidence of Insurance. Upon the request of the Bank, to
deliver to the Bank a copy of each insurance policy, or, if permitted by the
Bank, a certificate of insurance listing all insurance in force.
 
          8.13 Bank as Principal Depository. To maintain the Bank or one of its
affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.
 
          8.14 Change in Ownership. Not to cause, permit or suffer any change in
capital ownership such that there is a material change in control of Borrower,
as reasonably determined by the Bank.
 
          8.15 Intentionally Omitted.
 
          8.16 Additional Negative Covenants. Not to, without the Bank’s written
consent, which consent will not be unreasonably withheld:
 
               (a) (i) Enter into any consolidation, merger, or other
combination, or (ii) become a partner in a partnership, a member of a joint
venture, or a member of a limited liability company with respect to such
investment having a value in excess of One Million Dollars ($1,000,000) for any
individual investment and in excess of Three Million Dollars ($3,000,000) in the
aggregate. Before making such investment, each of the following conditions must
be satisfied: (1) no Event of Default exists or would exist as a result of such
investment, and (2) Borrower shall provide evidence to the Bank of pro-forma
compliance with all covenants before and after giving effect to such investment.
 
15
 

--------------------------------------------------------------------------------

 

               (b) Acquire or purchase a business or its assets for a
consideration, including assumption of direct or contingent debt, in excess of
Ten Million Dollars ($10,000,000) for any individual transaction and in excess
of Twenty Million Dollars ($20,000,000) in the aggregate. Before making such
acquisition, each of the following conditions must be satisfied: (i) no Event of
Default exists or would exist as a result of such acquisition, (ii) Borrower
shall provide evidence to the Bank of pro-forma compliance with all covenants
(excluding the Quick Ratio) before and after giving effect to such acquisition,
(iii) the Quick Ratio is at least 0.25 times higher than required under Section
8.4 on a pro-forma basis after giving effect to such acquisition, and (iv)
Borrower must obtain the prior effective written consent or approval of the
board of directors or equivalent body of the business being acquired.
 
               (c) Engage in any business activities of a nature substantially
different from and not complimentary to or synergistic with the nature of
Borrower's present business.
 
               (d) Liquidate or dissolve the Borrower's business.
 
               (e) Voluntarily suspend its business for more than two (2) days
in any 30 day period.
 
          8.17 Compliance with Laws. To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower’s business where the failure to do so
would have a materially adverse effect on the Borrower’s business. The Bank
shall have no obligation to make any advance to the Borrower except in
compliance with all applicable laws and regulations and the Borrower shall fully
cooperate with the Bank in complying with all such applicable laws and
regulations.
 
          8.18 ERISA Plans. To the extent the Borrower has any Plans, promptly
during each year, to pay and cause any subsidiaries to pay contributions
adequate to meet at least the minimum funding standards under ERISA with respect
to each and every Plan; file each annual report required to be filed pursuant to
ERISA in connection with each Plan for each year; and notify the Bank within ten
(10) days of the occurrence of any Reportable Event that might constitute
grounds for termination of any capital Plan by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer any Plan. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time. Capitalized terms in
this paragraph shall have the meanings defined within ERISA.
 
          8.19 Books and Records. To maintain adequate books and records.
 
          8.20 Audits. To allow the Bank and its agents to inspect the
Borrower’s properties and examine, audit, and make copies of books and records
at any reasonable time. If any of the Borrower’s properties, books or records
are in the possession of a third party, the Borrower, on the Bank's reasonable
request, shall authorize that third party to permit the Bank or its agents to
have access to perform inspections or audits and to respond to the Bank’s
requests for information concerning such properties, books and records.
 
16
 

--------------------------------------------------------------------------------

 

          8.21 Perfection of Liens. To help the Bank perfect and protect its
security interests and liens, and reimburse it for related costs it incurs to
protect its security interests and liens.
 
          8.22 Cooperation. To take any action reasonably requested by the Bank
to carry out the intent of this Agreement.
 
          8.23 Additional Guarantors. Notify the Bank promptly upon an entity
becoming a subsidiary of the Borrower, and promptly thereafter (and in any event
within 30 days), after Bank's request, cause such entity to (a) become a
Guarantor by executing and delivering to Bank a counterpart of the Guaranty, or
such other equivalent form of guaranty as may be approved by the Bank in its
sole discretion, (b) deliver to Bank such organizational documents of such new
Guarantor as Bank shall require, and (c) cause such new domestic Guarantor to
execute and deliver to Bank a counterpart of the Guarantor Security Agreement,
granting to Bank a security interest in its personal property. Upon the request
of the Bank, Borrower shall cause any foreign subsidiary that either (i)
accounts for more than 3% individually or 5% in the aggregate of total
consolidated revenue, operating income, or tangible assets, or (ii) holds
intellectual property that generates more than 3% individually or 5% in the
aggregate of total consolidated revenue or operating income, to become a
Guarantor by executing a guaranty in form and content acceptable to the Bank in
its sole discretion.
 
     9. DEFAULT
 
     If any of the following events (each an “Event of Default”) occurs the Bank
may do one or more of the following: declare the Borrower in default, stop
making any additional credit available to the Borrower, and require the Borrower
to repay its entire debt immediately and without prior notice. If an event
which, with notice or the passage of time, will constitute an Event of Default
has occurred and is continuing, the Bank has no obligation to make advances or
extend additional credit under this Agreement. In addition, if any Event of
Default occurs, the Bank shall have all rights, powers and remedies available
under any instruments and agreements required by or executed in connection with
this Agreement, as well as all rights and remedies available at law or in
equity. If an Event of Default occurs under the paragraph entitled “Bankruptcy,”
below, with respect to the Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately.
 
          9.1 Failure to Pay. The Borrower fails within five (5) days after the
date when due to make any payment of principal, interest, any fee or other sum
due under this Agreement.
 
          9.2 Lien Priority. The Bank fails to have an enforceable first lien on
or security interest in any property given as security for this Agreement,
subject to Permitted Liens.
 
          9.3 False Information. The Borrower or the Guarantor has given the
Bank materially false or misleading information or representations.
 
          9.4 Bankruptcy. The Borrower or any Guarantor files a bankruptcy
petition, a bankruptcy petition is filed against any of the foregoing parties,
or the Borrower or any Guarantor makes a general assignment for the benefit of
creditors. The default will be deemed cured if any bankruptcy petition filed
against the Borrower or any Guarantor is dismissed within a period of 45 days
after filing; provided, however, that such cure opportunity will be terminated
upon the entry of an order for relief in any bankruptcy case arising from such
petition.
 
17
 

--------------------------------------------------------------------------------

 

          9.5 Receivers. A receiver or similar official is appointed for a
substantial portion of the Borrower's or any Guarantor's business, or the
business is terminated.
 
          9.6 Judgments. Any final and non-appealable judgments or arbitration
awards are entered against Borrower or the Guarantor, or the Borrower or the
Guarantor enters into any settlement agreements with respect to any litigation
or arbitration, in an aggregate amount of Five Million Dollars ($5,000,000.00)
or more in excess of any insurance coverage.
 
          9.7 Material Adverse Change. A material adverse change occurs, or is
reasonably likely to occur, in the Borrower’s or the Guarantor’s financial
condition, operations, properties which materially impairs the prospects or
ability to repay the loan.
 
          9.8 Cross-default. Any default occurs under any agreement in
connection with any credit the Borrower or the Guarantor has obtained from
anyone else or which the Borrower or the Guarantor has guaranteed if the default
consists of failing to make a payment when due or gives the other lender the
right to accelerate the obligation, such agreements not to include extensions of
credit in the nature of accounts payable arising from the purchase of goods or
services in the ordinary course of business from non-affiliated entities.
 
          9.9 Default under Related Documents. Any material default occurs under
any guaranty, subordination agreement, security agreement, deed of trust,
mortgage, or other document required by or delivered in connection with this
Agreement.
 
          9.10 Other Bank Agreements. Any material default occurs under any
other agreement the Borrower has with the Bank or any affiliate of the Bank.
 
          9.11 Other Breach Under Agreement.
 
               (a) The Borrower shall fail to perform or observe the provisions
of Section 8.2 through 8.15, inclusive.
 
               (b) The Borrower shall fail to perform or observe any other term
or condition of this Agreement not specifically referred to in this Article and
such failure shall remain unremedied for a period of ten (10) days after the
date upon which written notice of such failure, requiring the same to be
remedied, shall have been given to the Borrower by the Bank.
 
          9.12 Default Under Operating Agreement. A material default by Borrower
occurs under the Operating Agreement dated as of November 26, 1996, as amended,
between RealSelect, Inc. and Realtors Information Network, Inc. which is not
remedied within any applicable cure period or waived by the non-defaulting party
under such agreement.
 
18
 

--------------------------------------------------------------------------------

 

     10. ENFORCING THIS AGREEMENT; MISCELLANEOUS
 
          10.1 Accounting Principles and Financial Computation. Except as
otherwise stated in this Agreement, all financial information provided to the
Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.
 
          10.2 California Law. This Agreement is governed by and shall be
interpreted according to federal law and the laws of California. If state or
local law and federal law are inconsistent, or if state or local law is
preempted by federal law, federal law governs. If the Bank has greater rights or
remedies under federal law, whether as a national bank or otherwise, this
paragraph shall not be deemed to deprive the Bank of such rights and remedies as
may be available under federal law.
 
          10.3 Successors and Assigns. The terms of this Agreement shall bind
and benefit the heirs, legal representatives, successors and assigns of the
parties; provided, however, that the Borrower may not assign this Agreement
without the prior written consent of the Bank. The Bank may sell participations
in or assign the loan to a reputable commercial lending institution, and may
exchange information about the Borrower (including, without limitation, any
information regarding hazardous substances) with actual or potential
participants or assignees, provided such parties sign appropriate
confidentiality agreements to maintain any such information provided on a
confidential basis. If a participation is sold or the loan is assigned, the
purchaser will the right of set-off against the Borrower upon the existence of
an Event of Default (subject to any applicable cure or grace periods).
 
          10.4 Dispute Resolution Provision. This paragraph, including the
subparagraphs below, is referred to as the “Dispute Resolution Provision.” This
Dispute Resolution Provision is a material inducement for the parties entering
into this Agreement.
 
               (a) This Dispute Resolution Provision concerns the resolution of
any controversies or claims between the parties, whether arising in contract,
tort or by statute, including but not limited to controversies or claims that
arise out of or relate to: (i) this Agreement (including any renewals,
extensions or modifications); or (ii) any document related to this Agreement
(collectively a “Claim”). For the purposes of this Dispute Resolution Provision
only, the term “parties” shall include any parent corporation, subsidiary or
affiliate of the Bank involved in the servicing, management or administration of
any obligation described or evidenced by this Agreement.
 
               (b) At the request of any party to this Agreement, any Claim
shall be resolved by binding arbitration in accordance with the Federal
Arbitration Act (Title 9, U.S. Code) (the “Act”). The Act will apply even though
this Agreement provides that it is governed by the law of a specified state.
 
               (c) Arbitration proceedings will be determined in accordance with
the Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof (“AAA”), and the terms of this Dispute Resolution Provision. In the
event of any inconsistency, the terms of this Dispute Resolution Provision shall
control. If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, the Bank
may designate another arbitration organization with similar procedures to serve
as the provider of arbitration.
 
19
 

--------------------------------------------------------------------------------

 

               (d) The arbitration shall be administered by AAA and conducted,
unless otherwise required by law, in any U.S. state where real or tangible
personal property collateral of any material value for this credit is located or
if there is no such collateral, in the state specified in the governing law
section of this Agreement. All Claims shall be determined by one arbitrator;
however, if Claims exceed Five Million Dollars ($5,000,000), upon the request of
any party, the Claims shall be decided by three arbitrators. All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and have judgment entered and enforced.
 
               (e) The arbitrator(s) will give effect to statutes of limitation
in determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitral shall be determined by the
arbitrator(s), except as set forth at subparagraph (j) of this Dispute
Resolution Provision. The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.
 
               (f) The procedure described above will not apply if the Claim, at
the time of the proposed submission to arbitration, arises from or relates to an
obligation to the Bank secured by real property. In this case, all of the
parties to this Agreement must consent to submission of the Claim to
arbitration.
 
               (g) To the extent any Claims are not arbitrated, to the extent
permitted by law the Claims shall be resolved in court by a judge without a
jury, except any Claims which are brought in California state court shall be
determined by judicial reference as described below.
 
               (h) Any Claim which is not arbitrated and which is brought in
California state court will be resolved by a general reference to a referee (or
a panel of referees) as provided in California Code of Civil Procedure Section
638. The referee (or presiding referee of the panel) shall be a retired Judge or
Justice. The referee (or panel of referees) shall be selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative) as
provided in California Code of Civil Procedure Section 638 and the following
related sections. The referee shall determine all issues in accordance with
existing California law and the California rules of evidence and civil
procedure. The referee shall be empowered to enter equitable as well as legal
relief, provide all temporary or provisional remedies, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication . The award that results from the decision of the
referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644(a) and 645. The parties reserve the right to seek appellate review
of any judgment or order, including but not limited to, orders pertaining to
class certification, to the same extent permitted in a court of law.
 
20
 

--------------------------------------------------------------------------------

 

               (i) This Dispute Resolution Provision does not limit the right of
any party to: (i) exercise self-help remedies, such as but not limited to,
setoff; (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral; (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of law to obtain an interim remedy, such as but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies. The filing of a court action
is not intended to constitute a waiver of the right of any party, including the
suing party, thereafter to require submittal of the Claim to arbitration or
judicial reference.
 
               (j) Any arbitration, judicial reference or trial by a judge of
any Claim will take place on an individual basis without resort to any form of
class or representative action (the “Class Action Waiver”). Regardless of
anything else in this Dispute Resolution Provision, the validity and effect of
the Class Action Waiver may be determined only by a court or referee and not by
an arbitrator. The parties to this Agreement acknowledge that the Class Action
Waiver is material and essential to the arbitration of any disputes between the
parties and is nonseverable from the agreement to arbitrate Claims. If the Class
Action Waiver is limited, voided or found unenforceable, then the parties’
agreement to arbitrate shall be null and void with respect to such proceeding,
subject to the right to appeal the limitation or invalidation of the Class
Action Waiver. The Parties acknowledge and agree that under no circumstances
will a class action be arbitrated.
 
               (k) By agreeing to binding arbitration or judicial reference, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury as permitted by law in respect of any Claim. Furthermore, without intending
in any way to limit this Dispute Resolution Provision, to the extent any Claim
is not arbitrated or submitted to judicial reference, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.
 
          10.5 Severability; Waivers. If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced. The Bank retains all
rights, even if it makes a loan after default. If the Bank waives a default, it
may enforce a later default. Any consent or waiver under this Agreement must be
in writing.
 
          10.6 Attorneys’ Fees. The Borrower shall reimburse the Bank for any
reasonable costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” does not include any allocated costs of the Bank’s in-house
counsel.
 
21
 

--------------------------------------------------------------------------------

 

          10.7 Set-Off. In addition to any rights and remedies of the Bank
provided by law but subject to any applicable cure or grace periods, upon the
occurrence and during the continuance of any Event of Default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower held by the Bank against any and all Obligations owing
to the Bank. The set-off may be made irrespective of whether or not the Bank
shall have made demand under this Agreement or any guaranty, and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable Deposits.
 
               (a) The set-off may be made without prior notice to the Borrower
or any other party, any such notice being waived by the Borrower to the fullest
extent permitted by law. The Bank agrees promptly to notify the Borrower after
any such set-off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
 
               (b) For the purposes of this paragraph, “Deposits” means any
deposits (general or special, time or demand, provisional or final, individual
or joint) and any instruments owned by the Borrower which come into the
possession or custody or under the control of the Bank. “Obligations” means all
obligations, now or hereafter existing, of the Borrower to the Bank under this
Agreement and under any other agreement or instrument executed in connection
with this Agreement.
 
          10.8 One Agreement. This Agreement and any related security or other
agreements required by this Agreement, collectively:
 
               (a) represent the sum of the understandings and agreements
between the Bank and the Borrower concerning this credit;
 
               (b) replace any prior oral or written agreements between the Bank
and the Borrower concerning this credit; and
 
               (c) are intended by the Bank and the Borrower as the final,
complete and exclusive statement of the terms agreed to by them.
 
In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
 
22
 

--------------------------------------------------------------------------------

 

          10.9 Indemnification. The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement (unless the Borrower is the prevailing party) any
such document, or any such credit; provided, however, that the Borrower shall
not be required to indemnify the Bank pursuant to this Section 10.9 for any
loss, liability, damages or costs to the extent caused by the Bank's gross
negligence or willful misconduct. This indemnity includes but is not limited to
reasonable attorneys’ fees (but not including any allocated cost of in-house
counsel). This indemnity extends to the Bank, its parent, subsidiaries and all
of their directors, officers, employees, agents, successors, attorneys, and
assigns. This indemnity will survive repayment of the Borrower’s obligations to
the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable immediately without demand.
 
          10.10 Notices. Unless otherwise provided in this Agreement or in
another agreement between the Bank and the Borrower, all notices required under
this Agreement shall be personally delivered or sent by first class mail,
postage prepaid, or by overnight courier, to the addresses on the signature page
of this Agreement (or to such other addresses as the Bank and the Borrower may
specify from time to time in writing) or sent by facsimile to the fax numbers
listed on the signature page (or to such other fax numbers as the Bank and the
Borrower may specify from time to time in writing). Notices and other
communications shall be effective (i) if mailed, upon the earlier of receipt or
five (5) days after deposit in the U.S. mail, first class, postage prepaid, (ii)
if telecopied, when transmitted, or (iii) if hand-delivered, by courier or
otherwise (including telegram, lettergram or mailgram), when delivered.
 
          10.11 Headings. Article and paragraph headings are for reference only
and shall not affect the interpretation or meaning of any provisions of this
Agreement.
 
          10.12 Counterparts. This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.
 
          10.13 Borrower Information; Reporting to Credit Bureaus. The Borrower
authorizes the Bank at any time to verify or check any information given by the
Borrower to the Bank, check the Borrower’s credit references, verify employment,
and obtain credit reports. The Borrower agrees that the Bank shall have the
right at all times to disclose and report to credit reporting agencies and
credit rating agencies such information pertaining to the Borrower and/or all
guarantors as is consistent with the Bank’s policies and practices from time to
time in effect.
 
[Remainder of page intentionally left blank]
 
23
 

--------------------------------------------------------------------------------

 

     This Agreement is executed as of the date stated at the top of the first
page.
 
BANK:
 
BANK OF AMERICA, N.A.
 

By: /s/ Sarah Daniel                           Name:  Sarah Daniel Title: VP


Address where notices to
the Bank are to be sent:
 
Bank of America, N.A.
2049 Century Park East, Suite 200
Los Angeles, California 90067
Facsimile number: (___) __________________

 
BORROWER:
 
MOVE, INC.,
a Delaware corporation
 

By: /s/ James S. Caulfield               Name:  James S. Caulfield Title: EVP +
General Counsel


Address where notices to
the Borrower are to be sent:
 
30700 Russell Ranch Road
Westlake Village, California 91362
Facsimile number: (480) 556-4754
 
24
 

--------------------------------------------------------------------------------

 

USA Patriot Act Notice
 
Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. This notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully:
 
     USA PATRIOT ACT NOTICE
 
     Federal law requires all financial institutions to obtain, verify and
record information that identifies each person who opens an account or obtains a
loan. The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.
 
25
 

--------------------------------------------------------------------------------